
	
		I
		112th CONGRESS
		1st Session
		H. R. 2515
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the dollar limitation on employer-provided group term life insurance that can
		  be excluded from the gross income of the employee.
	
	
		1.Increase in limitation on
			 exclusion for employer-provided group term life insurance purchased for
			 employees
			(a)In
			 generalParagraph (1) of
			 section 79(a) of the Internal Revenue Code of 1986 is amended by striking
			 $50,000 and inserting $350,000.
			(b)Inflation
			 adjustmentSection 79 of such Code is amended by adding at the
			 end the following new subsection:
				
					(f)Inflation
				adjustment
						(1)In
				generalIn the case of any
				taxable year beginning after 2012, the $350,000 amount under subsection (a)(1)
				shall be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting 2011 for
				1992 in subparagraph (B) thereof.
							(2)RoundingIf any amount as adjusted under paragraph
				(1) is not a multiple of $10,000, such amount shall be rounded to the nearest
				multiple of
				$10,000.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
